Citation Nr: 0808508	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the veteran's VA pension benefits 
based upon countable income was proper.

(The issues of entitlement to service connection for 
hepatitis C and post-traumatic stress disorder are the 
subjects of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The record reflects that the veteran had active service from 
September 30, 1971 to May 30, 1974, which was characterized 
as honorable.  He also had a period of active service from 
May 31, 1974 to October 4, 1974, from which he was discharged 
under other than honorable (OTH) conditions.  By a December 
2002 administrative decision, the RO determined that this OTH 
discharge precluded the veteran from VA benefits based on 
that period of service, other than health care under 38 
U.S.C.A. Chapter 17.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, the veteran requested to 
appear at a hearing at the RO.  A hearing was scheduled to be 
held in April 2007.  See VA letter dated in February 2007.  
The veteran failed to appear.  Thus, no additional action in 
this regard is needed.


FINDINGS OF FACT

1.  By a February 2003 rating decision, the veteran was 
awarded pension benefits, effective January 31, 2001, based 
on no reported income.

2.  In February 2003, he reported an income of $7,000.00 
earned between April and August of 2002. 

3.  As a result the veteran's pension benefits were reduced, 
effective April 1, 2002. 





CONCLUSION OF LAW

The reduction of the veteran's VA pension award based on 
countable income was proper.  38 U.S.C.A. §§ 1503, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.271, 3.272 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2007).  Payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2007).  

Nonrecurring income is income received or anticipated on a 
one-time basis during a 12-month annualization period, such 
as the amount in question.  Pension computations of income 
will include nonrecurring income for a full 12-month 
annulization period following receipt of the income.  See 38 
C.F.R. § 3.271(a)(3) (2007).  The amount of any nonrecurring 
countable income received shall be added to the annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).

The basic facts in this case are not in dispute.  A rating 
decision dated in February 2003 granted nonservice-connected 
pension benefits from January 2001, based on the veteran's 
report of no countable income.  That same month he was 
informed of his pension award, but that the RO was unable to 
determine the payments without complete and current income 
information for the period from February 7, 2001 to January 
4, 2002 and the period from January 14, 2002 to March 14, 
2003.  

In response, the veteran submitted a VA Form 21-0516, 
(Improved Pension Eligibility Verification Report (EVR)).  He 
listed income in the amount of $7,000 earned between April 
2002 and August 2002.  The veteran had been incarcerated as 
well.

In June 2003, the veteran was advised that the amount of his 
pension would be reduced because of the $7,000 in income 
received between April 2002 and August 2002.  His pension was 
reduced as of April 1, 2002 and then terminated on March 14, 
2003 as a result of his incarceration.  

The veteran now asserts that the $7,000 in reported income 
for 2002 should not be counted to reduce the amount of his 
pension for the entire year as he only worked from April 26, 
2002 to August 13, 2002.  

The Board acknowledges the arguments advanced by the veteran.  
However, the $7,000 was properly considered income for the 
12-month period in which it was received under 38 C.F.R. 
§ 3.271 and the RO properly reduced the veteran's pension 
effective April 1, 2002.  

Where the law and not the evidence is dispositive, the appeal 
must be denied as without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Because the claim is being 
denied as a matter of law, no further development under the 
VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).



ORDER

The reduction of the veteran's pension benefits based upon 
countable income was proper; the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


